Title: [April 1774]
From: Washington, George
To: 




April 1st. At home all day. Price Posey dined here.
 


2. At home all day. Mr. Robt. Adam dined here.
 



3. At home all day. Mr. Hooe & Mr. Robt. Harrison dined and lodged here.
 


4. The above Gentlemen went away early in the morning & Mrs. Washington and myself went & dined at Mr. Digges’s with Mr. & Mrs. Custis on their way to Mr. Calverts.
 


5. Tuesday, at home all day. Captn. Posey came in the Evening.
 


6. At home all day.

	
   
   For the past several weeks GW had been corresponding with Dr. Hugh Mercer of Fredericksburg, who wished to buy the Ferry Farm. On this day Dr. Mercer accepted GW’s price, promising to pay the £2,000 Virginia currency in five annual payments, plus interest (Mercer to GW, 6 April 1774. DLC:GW).



 


7. At home all day. Captn. Posey went away after Dinner as Mrs. Barnes also did to her own habitation.
 


8. At home all day alone.
 


9. At home all day. Colo. Bassett, Mrs. Bassett, with Billy & Fanny came here to Dinner. Mr. Robt. Adam also dind here.
 


10. Went with Colo. Bassett &ca. to Pohick Church. Returnd to Dinner. Doctr. Brown dind here.
 


11. At home all day. Mr. Milner & a Mr. Marle dined here.

	
   
   William Milnor, merchant of Philadelphia, had come to Mount Vernon to buy fish taken from GW’s fishing grounds along the Potomac (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 123). Milnor also rented a new fish house, which GW had built for him at Johnston’s fishery, on the Clifton’s Neck land (GW to William Milnor, 16 Dec. 1773, DLC:GW). mr. marle: may be Richard Marley, merchant of Philadelphia.



 


12. Rid with Colo. Bassett &ca. to the Fishing Landing at Posey.


   
   The fishermen were taking some shad but mostly herring, worth over £100 sterling, most of which was sold to Milnor on credit (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 123).



 


13. Rowed to the different Fishing Landings as high as Broad Creek. Met & brot. Mr. Custis & his wife home with us.
 



14. Went a hunting. Killd a bitch Fox with three young ones almost hair’d. Doctr. Rumney dind here & stayed all Night.
 


15. Rid with Mrs. Bassett &ca. to the fishing Landing at Johnson’s. Mr. Digges & his three daughters Teresa Betcy & Jenny dind here. Doctr. Rumney went away.
 


16. Rid with Mrs. Bassett &ca. to the Mill & Fishing Landing at Posey’s. Colo. Richd. Lee dind & Lodgd.
 


17. Attempted to go to Alexa. Church but broke the Poll of the Chariot & returnd. Colo. Lee went away after Breakfast.
 


18. Went with Colo. Bassett &ca. to Alexa. Returnd in the Afternoon. Mr. Magowan came home with us.
 


19. Went with Colo. Bassett, Mrs. Bassett &ca. to Mr. Digges’s & dined.
 


20. Rid to the Fishing Landg. at Johnson’s. Mr. Herbert & Mr. Stewart came home with us to Dinner. Mrs. Brown dined here & in the Aftern. Colo. Mason, Doctr. Brown, Mr. Jno. Cook, & my Brother John came.


   
   John Travers Cook (1755–1823), of Stafford County, married Mary Thomson Mason, daughter of George Mason of Gunston Hall.



 


21. At home all day. Mr. Herbert, Mr. Stewart, Colo. Mason, & Doctr. Brown & Wife went away before Dinner. Mr. Warnr. Washington & Captn. Nourse came to it.
 


22. Went with the above Compy. to the Fishing Landing at Johnsons.
 


23. All the foregoing Company except Colo. Bassett & Family went away after Breakfast. I rid with him to the Fish[er]y at Posey.
 


24. Mr. Tilghman & Mr. Stewart came here to Dinner. The first stayed all Night the other returnd.

   
   
   On 7 April 1774 James Tilghman, Jr., had written to GW, mentioning “the agreeable Prospect that I have of shortly seeing all my Friends in Virginia, I shall leave Philadelphia in a Week, and in one week more hope to pay a Visit to Mount Vernon” (DLC:GW).



 



25. Colo. Bassett & family went away after Breakfast and Mr. Tilghman after Dinner. Mr. Adam dind here. Mr. Lanphire came to W[or]k.

   
   
   mr. lanphire: Going Lanphier (1727–1813), a house joiner and carpenter from Alexandria, had first done interior carpentry for GW in 1759, when the Mount Vernon mansion house was “raised” from 1½ to 2½ stories (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 58). GW had now hired Lanphier to work on extending both ends of the house, which would add a downstairs library and upstairs master bedroom on the south end and a two-story room on the north end later referred to as the Banquet Hall. The south end, built first, was not completed until after GW had left Mount Vernon to serve in the Revolution. On 10 Dec. 1775 Lund Washington wrote to GW that the south addition was almost done, adding, “we have been trying to Cure the [new] Chimney from smokeg. & I am in hopes [I] have done it, after doing & undoing twenty times” (ViMtvL). Because of his service in the Revolutionary War, GW did not see the south end or the unfinished north end until the fall of 1781.



 


26. At home all day alone.
 


27. Mr. & Mrs. Cox & Mr. Robt. Adam Dined here. The latter went away afterwards. The other two stayed.
 


28. At home all day. Mr. Robt. Adam Dined here.
 


29. At home all day. Mrs. French Miss Molly Manley and Mr. Thos. Addison dind here and went away afterwards.
 


30. At home all day alone.
